307 F.2d 880
Petition of the COMMITTEE OF CENSORS OF the PHILADELPHIA BAR ASSOCIATION.In re Harry J. ALKER, Jr. Harry J. Alker, Jr., Appellant.
No. 13900.
United States Court of Appeals Third Circuit.
Argued June 7, 1962.
Decided June 26, 1962.
Certiorari Denied December 3, 1962.

See 83 S.Ct. 291.
James J. Regan, Jr., Bala-Cynwyd, Pa., for appellant.
Henry T. Reath, Philadelphia, Pa., for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
Appellant was disbarred by the district court upon the record of the proceedings which had resulted in his disbarment by the state court. From its consideration of that record, the district court held that the state court disbarment proceedings were consistent with due process to appellant; that the evidence presented at the state court hearing was sufficient to justify the state disbarment order; that there was no grave reason why, in the interest of right and justice the district court should not accept the Pennsylvania disbarment proceedings and that consequently "* * * none of the conditions which might erase appellant's status of unworthiness is present."


2
Appellant was not entitled to a trial de novo in the district court. He had the duty of coming forward with evidence to rebut the state court record. He declined that opportunity. He had a proper and fair hearing in both the state and district court proceedings. Chernoff's Case, 344 Pa. 527, 26 A.2d 335 (1942); Selling v. Radford, 243 U.S. 46, 51, 37 S.Ct. 377, 61 L.Ed. 585 (1917).


3
The judgment of the district court will be affirmed.